Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Amendment
	The following office action is in response to the amendment filed 3/15/2021. Claims 1-4, 6-17 and 19-21 are pending. Claims 4, 7,8,13,15, 20 and 21 are withdrawn. Claims 1-3, 6, 9-12, 14, 16-17 and 19 are rejected as set forth below. 

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.



Claim(s) 1-3, 6, 9-12,14,16,17 and 19 is/are rejected under 35 U.S.C. 103 as being unpatentable over Iwasaki et al 2007/0131358 in view of Taylor et al 2013/0193695.
In regard to claim 1, Iwasaki et al ‘358 disclose a rolling shutter assembly for covering an opening of a structure, the opening having an opening top wall, an opening bottom wall and oppositely disposed opening side walls, the rolling shutter assembly comprising:
A shutter support member (2) mounted at the opening top wall.
A shutter curtain (4) coupled to the shutter support member (2), the shutter curtain comprising a plurality of individual slats (3a) and a plurality of hinges (unnumbered)  interconnecting the plurality of individual slats (3a), with a bottommost slat being a base slat (3b).
A pair of side tracks (11) each having a U-shaped channel, each of the pair of side tracks (11) mounted to a corresponding one of the opening side walls such that ends of the plurality of individual slats (3a) are received within the U-shaped channels when the shutter curtain is unrolled from the shutter support member to cover the opening, and wherein the base slat (3b) is disposed proximate the opening bottom wall when the shutter curtain is unrolled.
A base slat locking recess (9) on an interior side of the structure and the shutter curtain and at a position to engage the base slat (3b) inward from each of the side tracks (11), wherein the base slat locking recess (9) is positioned so that the base slat (3b) can move upward and downward past the base slat locking bracket when the shutter curtain is rolled onto and unrolled from the shutter support member (Figure 2), and wherein the base slat locking recess (9) receives and engages the base slat (3b) to prevent the base slat from deflecting upward away from the opening bottom wall and inward toward the interior side of the structure when a force applied from an exterior side of the shutter curtain causes the base slat to deflect toward the interior side of the structure and the shutter curtain an into engagement with the base slat locking recess (9).  (Figures 5-6)
Iwasaki et al ‘358 fails to disclose:
A base slat locking bracket mounted to the opening bottom wall and between the pair of side tracks. 

A locking bracket (1,2) mounted to the opening bottom wall (4). 
It would have been obvious to one having ordinary skill in the art at the time the invention was filed to modify the device of Iwasaki et al ‘358 to make the locking recess be a floor mounted locking bracket as taught by Taylor ‘695 as such is shown to be removable if needed. Such would allow easy replacement if damaged. As modified to be a floor mounted locking bracket as taught by Taylor ‘695, the bracket would be located between the side tracks as is now claimed. 
In regard to claim 2, Iwasaki et al ‘358/Taylor ‘695 disclose:
Wherein the base slat locking bracket (as taught by Taylor ‘695 to be a bracket) comprises a bracket back wall extending upward from the opening bottom wall (10). (shown below)
A bracket top wall extending from the bracket back wall above the opening bottom wall and toward the exterior side of the shutter curtain and the structure, wherein the bracket top wall and the opening bottom wall define a base slat opening receiving the base slat (3b) when the base slat is deflected toward the interior side of the shutter curtain and the structure.  

    PNG
    media_image1.png
    429
    476
    media_image1.png
    Greyscale

In regard to claim 3 Iwasaki et al ‘358/Taylor ‘695 disclose:
Wherein the base slat locking bracket comprises a bracket base plate (2, Taylor ‘695) mounted to the opening bottom wall, wherein the bracket back wall extends upward from the bracket base plate.  
In regard to claim 6, Iwasaki et al ‘358/Taylor ‘695 disclose:
Wherein the base slat locking bracket (1,2 Taylor ‘695) is removably mounted to the opening bottom wall (via screws 7).   
In regard to claim 5, Iwasaki et al ‘358/Taylor ‘695 fail to disclose:
Wherein the base slat locking bracket is permanently mounted to the opening bottom wall.
However, it would have been obvious to one to modify the device of Iwasaki et al ‘358/Taylor ‘695 to permanently mount the base slat locking bracket in order to help ensure the device does not fail during use. 
In regard to claim 9, Iwasaki et al ‘358/Taylor ‘695 disclose: 
Wherein the base slat (3b, Iwasaki et al ‘358) comprises a base slat body extending from the base slat (3b) toward the interior of the structure such that the base slat body is received and engaged (Figure 6) by the base slat locking bracket (as taught by Taylor ‘695) to prevent the base slat from deflecting upward away from the opening bottom wall when the force is applied and the base slat is deflected.   
In regard to claim 10, Iwasaki et al ‘358 discloses a method for covering an opening of a structure to prevent ingress into the structure through the opening, wherein:
A rolling shutter assembly is mounted at the opening, the rolling shutter assembly having a shutter support member (2) mounted at an opening top wall.
A shutter curtain (4) coupled to the shutter support member and having a plurality of individual slats (3a) and a plurality of hinges interconnecting the plurality of individual slats, with a bottommost slat being a base slat (3b).
A pair of side tracks (11) each having a U-shaped channel, each of the pair of side tracks mounted to a corresponding one of opening side walls such that ends of the plurality of individual slats (3a) are received within the U-shaped channels when the shutter curtain (4) is unrolled from the shutter support member (2) to cover the opening.
Wherein the base slat (3b) is disposed proximate an opening bottom wall when the shutter curtain is unrolled.
A base slat locking recess (9) on an interior side of the structure and the shutter curtain at a position to engage the base slat (3b) inward from each of the side tracks (11), wherein the base slat locking recess (9) is positioned so that the base slat (3b) can move upward and downward past the base slat locking bracket when the shutter curtain is rolled onto and unrolled from the shutter support member.
Engaging the base slat (3b) by the base slat locking recess (9) to prevent the base slat from deflecting upward away from the opening bottom wall and inward toward the interior side of the structure when the shutter curtain is unrolled and a force applied from an exterior side of the shutter curtain causes the base slat to deflect toward the interior side of the structure and the shutter curtain and into engagement with the base slat locking recess (9). (Figure 6).
Iwasaki et al ‘358 fails to disclose:
Mounting a base slat locking bracket to the opening bottom wall.
With reference to Figure 6, Taylor ‘695 discloses:
Mounting a locking bracket (1,2) to the opening bottom wall between the pair of side tracks.
It would have been obvious to one having ordinary skill in the art at the time the invention was filed to modify the device of Iwasaki et al ‘358 to make the locking recess be a floor mounted locking bracket as taught by Taylor ‘695 as such is shown to be removable if needed. Such would allow easy replacement or maintenance if damaged. As modified to be a floor mounted locking bracket as taught by Taylor ‘695, the bracket would be located between the side tracks as is now claimed. 
In regard to claim 11, Iwasaki et al ‘358 discloses:
Unrolling the shutter curtain (4) to dispose the base slat (3b) proximate the opening bottom wall; and engaging the pair of side tracks (5) at the ends of the base slat (3b) to prevent the ends of the base slat from displacing upward away from the opening bottom wall.   
In regard to claim 12, Iwasaki et al ‘358/Taylor ‘695 discloses:
Wherein mounting the base slat locking bracket (1,2 Taylor et al ‘695) to the opening bottom wall comprises screwing the base slat locking bracket to the opening bottom wall.  (as taught by Taylor et al ‘695)
Iwasaki et al ‘358/Taylor et al ‘695 fail to disclose:
Bolting the base slat locking bracket to the opening bottom wall. 
However, the examiner takes Official Notice that it is old and well known to use bolts for attaching elements to a floor and one having ordinary skill in the art would recognized the interchangeability between bolts and screws for fastening the bracket. 
In regard to claim 14, Iwasaki et al/Taylor et al ‘695 disclose:
Wherein mounting the base slat locking bracket (1,2 Taylor et al ‘695) to the opening bottom wall comprises removably mounting the base slat locking bracket to the opening bottom wall. (via screws, 8)  
In regard to claim 16, Iwasaki et al ‘358 discloses a base slat locking recess comprising: 
A base slat engagement recess (9) extending upward and above a top surface of the opening bottom wall, wherein the base slat engagement recess (9) is constrained from movement upward away from the opening bottom wall and from movement toward the interior side of the structure, wherein the base slat engagement recess (9) is positioned at a position to engage the base slat (3b) inward from the side tracks (11) so that the base slat can move upward and downward past the base slat locking bracket when the shutter curtain is rolled onto and unrolled from the shutter support member, and wherein the base slat engagement portion engages the base slat to prevent the base slat from deflecting upward away from the opening bottom wall when a force applied from an exterior side of the shutter curtain causes the base slat to deflect 
Iwasaki et al ‘358 fails to disclose: 
A bracket base plate mounted to the opening bottom wall on an interior side of the structure and the shutter curtain and the engagement portion extending upward from the bracket base plate. 
Taylor et al ‘695 discloses:
A bracket base plate (2) mounted to the opening bottom wall on an interior side of the structure and the shutter curtain and the engagement portion (1) extending upward from the bracket base plate (2). 
It would have been obvious to one having ordinary skill in the art at the time the invention was filed to modify the device of Iwasaki et al ‘358 to make the locking recess be a floor mounted locking bracket having a base plate and upwardly extending engagement portion as taught by Taylor ‘695 as such is shown to be removable if needed. Such would allow easy replacement if damaged. As modified to be a floor mounted locking bracket as taught by Taylor ‘695, the bracket would be located between the side tracks as is now claimed.
	In regard to claims 17 and 19 Taylor ‘695 discloses:
Wherein the base slat engagement portion (1) comprises: a bracket back wall extending upward from the bracket base plate and a bracket top (22) wall extending from the bracket back wall above the opening bottom wall and toward the exterior side of the shutter curtain and the structure, wherein the bracket top wall (22) and the opening bottom wall define a base slat opening receiving the base slat when the base slat is deflected toward the interior side of the shutter curtain and the structure,  
Wherein the bracket base plate (2) is removably mounted to the opening bottom wall. (via screws, 8) 
Response to Arguments
Applicant's arguments filed 3/15/2021 have been fully considered but they are not persuasive. 
In response to applicant’s argument regarding claim 16, that Taylor et al ‘695 does not teach a base slat locking bracket wherein a bracket base plate engages a base slat engagement portion to constrain the base slat engagement portion from both upward movement and movement toward an interior, one cannot show non-obviousness by attacking references individually where the rejections are based on combinations of references.  See In re Keller, 642 F.2d 413, 208 USPQ 871 (CCPA 1981); In re Merck & Co., 800 F.2d 1091, 231 USPQ 375 (Fed. Cir. 1986). As shown in the rejection above, the base reference, Iwasaki et al ‘358 teaches that the base slat engagement portion (recess) is constrained from both upward movement and movement toward an interior of a structure in order to serves its intended purpose of preventing unwanted access by prying of the base slat. As Taylor et al ‘695 is used to teach a detachable floor mounted bracket, this does not remove the teaching of Iwasaki et al ‘358 that the slat engagement portion must not move. As such, the combination of references teaches the claimed limitations. 
Similarly to claim 16, in regard to claims 1 and 10, Iwasaki et al ‘358 teaches the slat engagement portion does not prevents inward and upward deflection of the slats, while Taylor et al ‘685 is used to teach a detachable floor mounted bracket. 
In response to applicant’s argument that a person having skill in the art would not further reinforce separate from the guide rails, however as stated above, it would have been obvious to one having ordinary skill in the art at the time the invention was filed to modify the device of Iwasaki et al ‘358 to make the locking recess be a floor mounted locking bracket as taught by Taylor ‘695 as such is shown to be removable if needed. Such would allow easy replacement if damaged.
.  
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JEREMY C RAMSEY whose telephone number is (571)270-3133.  The examiner can normally be reached on Mon-Fri 7:00-4:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Katherine Mitchell can be reached on 571-272-7069.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained 






/JEREMY C RAMSEY/Examiner, Art Unit 3634                                                                                                                                                                                                        

/JERRY E REDMAN/Primary Examiner, Art Unit 3634